DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25, 2022 and June 24, 2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “polygonal surfaces formed in a polygonal shape” in Line 3.  It is unclear how the “formed in a polygonal shape” further limits the two polygonal surfaces.  Appropriate correction required.
Claim 1 recites “the rake face of the polygonal surface” in Line 7.  While the limitation refers to the rake face, the recitation to “the polygonal surface” does not make it clear that it is “the other of the polygonal surfaces” as previously set forth.  Appropriate correction required.
Claim 1 recites “the cutting edge includes edge sets, and each edge set includes a corner cutting edge, a major cutting edge, and a wiper cutting edge, the cutting edge is located in a corner portion” in Lines 13-15.  It is unclear if all the cutting edge is in a corner portion of the insert or if there is a respective relationship between an edge set and a corner portion.  Appropriate correction required.
Claim 1 recites “when the clearance angle of the flank . . . on a planar view perpendicular to the insert center line” in Lines 23-24.  It is unclear whether the view is a plan view as previously set forth and Applicant merely wishes to use alternative language or if this is meant to be a different viewpoint.  Appropriate clarification required. 
Claim 1 recites “in the first region, the clearance angle of the flank, measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 24-26.  This limitation presents a conflict.  Namely, the cross-section cannot be considered parallel to the insert center line but also intersect the insert center line.  Two parallel features, by definition, do not pass through each other.  Appropriate correction required.
Claim 1 recites “gradually decreases to a negative angle after continuously passing through 0° from a positive angle.”  The metes and bounds of continuously passing through zero are unclear.  The disclosure shows the clearance angle passing through zero, but there is not a degree of being continuous as suggested in being measured every 5 degree increment.  Appropriate correction required.
Claim 2 recites “a minor cutting edge at an other end of the corner cutting edge extending in a direction intersecting a wiper cutting edge of the other adjacent cutting edge at an obtuse angle ” in Lines 2-5.  There is insufficient antecedent basis for “the other adjacent cutting edge.”  There is only one cutting edge set forth.  Thus, it is unclear whether there is truly another cutting edge or if this is in reference to a different one of the edge sets of the cutting edge.  Appropriate correction required.
Claim 2 recites “the second region . . . measured on multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 7-8.  This limitation presents a conflict.  Namely, the cross-section cannot be considered parallel to the insert center line but also intersect the insert center line.  Two parallel features, by definition, do not pass through each other.  Appropriate correction required.
Claim 2 recites “the clearance angle of the flank . . . gradually increases to become the positive angle” in Lines 7-8.  It is unclear whether the positive angle is the previously recited positive angle as recited or if the angle merely becomes positive in the second region as disclosed.  Appropriate correction required.
Claim 2 recites “the clearance angle of the flank . . . gradually increases to become the positive angle, as a distance increases away from the other end of the corner cutting edge toward the minor cutting edge” in Lines 7-10.  The second region is in the minor cutting edge so it is unclear how the distance increases away from the other end of the corner cutting edge toward the minor cutting edge.  It may be that this is meant to merely be a direction along which the clearance angle increases, but it is not worded to make that clear.  Appropriate correction required.
Claim 2 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 13-14.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 2 recites “a positive angle” in Lines 14-15.  It is unclear whether this is the previously recited positive angle or a different positive angle.  Appropriate correction required.
Claim 2 recites “a change rate of the clearance angle of the flank along the third region is lower than a change rate of the clearance angle of the flank along the first region and along the second region” in Lines 16-17.  It is unclear how this limitation differs from the limitation in Lines 11-12.  Perhaps it begs the question of what “thereof” refers to in the claimed invention.  Appropriate correction required.
Claim 3 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 2-3 and Lines 4-6, respectively.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Moreover, this is a very strange way to set forth the values of the clearance angle in the third region being larger than the values of the clearance angle along the wiper edge.  Appropriate correction required.
Claim 4 recites “the polygonal surface” in Line 2.  It is unclear which polygonal surface is being referenced.  Appropriate correction required.
Claim 4 recites the limitation “the closest respective corner cutting edge” in Lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is unclear whether the inclined portion is also respective such that there is an inclined portion per corner cutting edge.  Appropriate correction required.
Claim 4 recites “the intersection ridgeline portion between the inclined portion and the flank” in Lines 8-9.  The intersection ridgeline portion was previously set forth being between the rake and the flank.  It has not been made clear the inclined portion is part of the rake.  Appropriate correction required.
Claim 4 recites “the intersection ridgeline portion between the planar portion and the flank” in Lines 10-11.  The intersection ridgeline portion was previously set forth being between the rake and the flank.  It has not been made clear the planar portion is part of the rake.  Appropriate correction required.
Claim 5 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 2-3.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 5 recites “falls” in Line 4.  The claim must be made clear that the value is within the claimed range or whether it is falling in terms of being reduced in value.  Appropriate correction required.
Claim 7 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 2-3.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 8 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 2-3.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 9 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 6-7.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 9 recites “in a plan view of the polygonal surface as the rake face . . . and falls within a range of  50° to 65°.”  It is unclear what is required by the entire limitation.  It is unclear if the plan view is the same plan view as previously recited.  It is unclear what the apparent angular range requires.  Appropriate correction required.
Claim 10 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 5-6.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 10 recites “in a range . . . in the first region becomes a negative angle, toward one end of the corner cutting edge from a position which bisects a cutting edge length of the wiper cutting edge, which is 20° to 70°, in a plan view of the polygonal surface as the rake face.”  It is unclear what is required by the entire limitation.  It is unclear if the plan view is the same plan view as previously recited.  It is unclear what the apparent angular range requires.  Appropriate correction required.
Claim 11 recites “measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line” in Lines 5-6.  The cross sections present the conflict of being parallel to the center line but then being required to pass through the insert center line.  Appropriate correction required.
Claim 11 recites “in a range . . . in the first region becomes a negative angle, toward one end of the corner cutting edge from a position which bisects a cutting edge length of the wiper cutting edge which is 25° to 55°, in a plan view of the polygonal surface as the rake face.”  It is unclear what is required by the entire limitation.  It is unclear if the plan view is the same plan view as previously recited.  It is unclear what the apparent angular range requires.  Appropriate correction required.
Claim 12 recites “the corner cutting edge of each of the polygonal surfaces” in Line 7.  It is unclear if this requires only one corner cutting edge as suggested by the language or this is meant to merely mean one corner cutting edge is particularly positioned.  Appropriate correction required.
Claim 12 recites the limitation "the tip side" in Line 9.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction required.
Claim 12 recites “the wiper cutting edge extending from one end of the major cutting edge” in Line 10.  Claim 1 provides for antecedent basis for this limitation such that it is unclear if the wiper edge extends from one end or the one end.  Appropriate correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Satran et al. (US Pub. No2010/0080662 A1) in view of Mitsubishi (JP 3314512 B).
Satran et al. (“Satran”) discloses a cutting insert (22).  The cutting insert includes a polygonal plate-shaped insert main body (Figs. 4-13) having two polygonal surfaces (30, 32) formed in a polygonal shape (Fig. 7).  One of the two polygonal surfaces serving as a seating surface when the other of the two polygonal surfaces serves as a rake face (Figs. 4, 12, 13).  A side surface (34) is located around the two polygonal surfaces and having a flank (52, 54), which intersects the rake face of the polygonal surface.  A cutting edge (42, 44) is formed in an intersection ridgeline portion between the rake face and the flank.  The insert main body has a rotationally symmetrical shape with respect to an insert center line passing through a center of the two polygonal surfaces (Fig. 7).  The two polygonal surfaces have a same shape (i.e., insert is reversible).  The cutting edge includes edge sets (three of them to be exact).  Each of the edge sets includes a corner cutting edge (38), a major cutting edge (42), a wiper cutting edge (between major edge and adjacent minor cutting edge), and a minor cutting edge (44).  The cutting edge is located in a corner portion of the polygonal surface serving as the rake face (Fig. 7).  The major cutting edge (42) extends from one end of the corner cutting edge (38), and the wiper cutting edge extends from one end of the major cutting edge at an obtuse angle in a plan view of the polygonal surface serving as the rake face (Fig. 7).  A first region is a region with a negative clearance angle of the flank between the wiper cutting edge and the corner cutting edge (Fig. 8).  The clearance angle of the flank is measured at every 5° in a circumferential direction of the cutting insert on a planar view perpendicular to the insert center line, in the first region, the clearance angle of the flank, measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line.  Yet, the clearance angle is not explicitly disclosed as gradually decreasing to a negative angle after continuously passing through 0° from a positive angle.
Mitsubishi discloses a first region being a region gradually decreasing a clearance angle of the flank between the wiper cutting edge and the corner cutting edge (Translation at ¶¶ 0014-0015).  When the clearance angle of the flank is measured at every 5° in a circumferential direction of the cutting insert on a planar view perpendicular to the insert center line, in the first region, the clearance angle of the flank, measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line, gradually decreases to a negative angle after continuously passing through 0° from a positive angle.  At least there will be some degree of passing through zero degrees as the clearance angle gradually changes from positive to negative.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Satran with a gradually decreasing clearance angle between the wiper edge and the main edge as suggested in Mitsubishi in order to increase cutting edge strength in the main cutting edge while providing sufficient clearance in the wiper edge.  
The modified cutting insert does not explicitly disclose further details of the gradual change across cutting edges, but the modified cutting insert teachings reveal that clearance angles relative to respective cutting edges is a result-effective variable because it impacts cutting edge life via strength and interference (i.e., heat generation) with the workpiece.  Thus, at a time prior to filing it would have been obvious to further modify the cutting insert disclosed in Satran as claimed in order to optimize cutting edge life based upon operational parameters (inter alia, work material, cutting speeds, feed rate, etc.).  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Claims 1-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara et al. (US Pub. No. 2019/0015911 A1) in view of Mitsubishi (JP 3314512 B).
Hagiwara et al. (“Hagiwara”) discloses a cutting insert (1).  The cutting insert includes a polygonal plate-shaped insert main body (Figs. 1-10) having two polygonal surfaces (2) formed in a polygonal shape (Fig. 2).  One of the two polygonal surfaces serving as a seating surface when the other of the two polygonal surfaces serves as a rake face (Figs. 7-11).  A side surface (3) is located around the two polygonal surfaces and having a flank (11, 12), which intersects the rake face of the polygonal surface.  A cutting edge (5-8) is formed in an intersection ridgeline portion between the rake face and the flank.  The insert main body has a rotationally symmetrical shape with respect to an insert center line passing through a center of the two polygonal surfaces (Fig. 2).  The two polygonal surfaces have a same shape (i.e., insert is reversible).  The cutting edge includes edge sets (three of them to be exact).  Each of the edge sets includes a corner cutting edge (8), a major cutting edge (5), a wiper cutting edge (7), and a minor cutting edge (6).  The cutting edge is located in a corner portion of the polygonal surface serving as the rake face (Fig. 2).  The major cutting edge (5) extends from one end of the corner cutting edge (8), and the wiper cutting edge (7) extends from one end of the major cutting edge at an obtuse angle in a plan view of the polygonal surface serving as the rake face (Fig. 2).  A first region is a region with a negative clearance angle of the flank between the wiper cutting edge and the corner cutting edge (Fig. 5).  The clearance angle of the flank is measured at every 5° in a circumferential direction of the cutting insert on a planar view perpendicular to the insert center line, in the first region, the clearance angle of the flank, measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line.  Yet, the clearance angle is not explicitly disclosed as gradually decreasing to a negative angle after continuously passing through 0° from a positive angle.
Mitsubishi discloses a first region being a region gradually decreasing a clearance angle of the flank between the wiper cutting edge and the corner cutting edge (Translation at ¶¶ 0014-0015).  When the clearance angle of the flank is measured at every 5° in a circumferential direction of the cutting insert on a planar view perpendicular to the insert center line, in the first region, the clearance angle of the flank, measured in multiple cross sections taken parallel to the insert center line and passing through the insert center line, gradually decreases to a negative angle after continuously passing through 0° from a positive angle.  At least there will be some degree of passing through zero degrees as the clearance angle gradually changes from positive to negative.  At a time prior to filing it would have been obvious to one having ordinary skill in the art to provide the cutting insert disclosed in Hagiwara with a gradually decreasing clearance angle between the wiper edge and the main edge as suggested in Mitsubishi in order to increase cutting edge strength in the main cutting edge while providing sufficient clearance in the wiper edge.  
The modified cutting insert does not explicitly disclose further details of the gradual change across cutting edges, but the modified cutting insert teachings reveal that clearance angles relative to respective cutting edges is a result-effective variable because it impacts cutting edge life via strength and interference (i.e., heat generation) with the workpiece.  Thus, at a time prior to filing it would have been obvious to further modify the cutting insert disclosed in Hagiwara as claimed in order to optimize cutting edge life based upon operational parameters (inter alia, work material, cutting speeds, feed rate, etc.).  See In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
Response to Arguments
Applicant's arguments filed June 24, 2022 have been fully considered but they are not persuasive.  Applicant argues that the recitation of cross sections being both parallel to and passing through the center line of the insert is clear to one of ordinary skill.  Examiner disagrees.  The term “parallel” is defined as “extending in the same direction, everywhere equidistant, and not meeting.”  https://www.merriam-webster.com/dictionary/parallel (last visited Aug. 23, 2022).  As such, the recitation that a cross section is parallel to a feature and also intersects that feature presents a conflict.  Setting forth the cross sections as shown at 5-degree increments in Figure 2 appear to intersect the insert center line, but, at best, extend in a direction parallel to the center line.  The claims as they stand do not obviate the indefiniteness rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See Mao (US Pub. No. 2017/0291231) (disclosing a variable clearance angle across an end cutting edge); Sung et al. (US Pub. No. 2010/0034602 A1); and Park (US Pub. No. 2013/0294850 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN RUFO whose telephone number is (571)272-4604. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN RUFO/Primary Examiner, Art Unit 3722